DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/15/22.  Claims 32 and 38 were amended; claims 3-4, 6-15, 18, 20, 23-31, 33, 35, 37, and 41-42 are cancelled.  Claims 1-2, 5, 16-17, 19, 21-22, 32, 34, 36, 38-40, and 43-48 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 8 of Remarks, filed 3/15/22, with respect to the rejections of claims 32, 36, 38-40, and 43-44 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 32, 36, 38-40, and 43-44 under 35 U.S.C. 112(b) have been withdrawn.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

“
Claim 38. (Currently Amended) A turbine cleaning system, comprising: 
a gas supply source configured to store an expansion gas; Page 6 of 10 Application. No. 14/967,043 Response to Final Office Action 
a detergent source configured to store a liquid detergent; and a foaming nozzle comprising: 
a foam chamber configured to receive the liquid detergent; 
a plurality of aerators fluidly coupled with the foam chamber and configured to pass the expansion gas to the foam chamber to generate a meta-stable detergent based foam, wherein the foaming nozzle is configured to output the meta-stable detergent based foam to a turbine engine to clean the turbine engine with the meta-stable detergent based foam;
          a plurality of pressure regulators, wherein each of the plurality of aerators is operably coupled to a respective pressure regulator of the plurality of pressure regulators; 
one or more pressure sensors configured to measure pressure of the expansion gas that is supplied to the plurality of aerators; and 

”

The above examiner’s amendment adds a semicolon after “foam;” in line 9, and indents “a plurality of pressure regulators” in the next line for proper formatting of the respective claim limitations.

Allowable Subject Matter
6.	Claims 1-2, 5, 16-17, 19, 21-22, 32, 34, 36, 38-40, and 43-48 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-2, 5, 16-17, 19, 21-22, 34, and 45-48,
	Specifically, independent claim 1 recites:
	“A turbine cleaning system, comprising: 
a foaming nozzle comprising a foam chamber configured to receive a liquid detergent; 
a manifold configured to receive an expansion gas; 
a gas supply source configured to store the expansion gas; 
one or more aerators fluidly coupled with the gas supply source, the foam chamber, and the manifold, wherein each aerator of the one or more aerators is configured to pass the expansion gas to the foam chamber, and wherein each aerator comprises a diameter between 0.25 and 0.75 inches; and
one or more pressure regulators, wherein each of the one or more aerators is operably coupled to a respective pressure regulator of the one or more pressure regulators, such that each of the one or more aerators is configured to generate a meta-stable detergent based foam having bubbles with bubble diameters within a range of 10 microns and 5 millimeters, having a half-life within a range of 5 minutes and 180 minutes, or a combination thereof, 
one or more pressure sensors configured to measure pressure of the expansion gas that is supplied to the one or more aerators; and 
a controller configured to receive output from the one or more pressure sensors and configured to control operation of the one or more pressure regulators based on the output of the one or more pressure sensors.” [emphasis added]
The closest prior art reference, Saenz (WO 2015/051146), discloses a turbine cleaning system, comprising: a foaming nozzle (61) comprising a foam chamber (60) configured to receive a liquid detergent [Fig. 12, 18; pg. 30, lines 6-13]; a manifold (62, 66) configured to receive an expansion gas [Fig. 12, 18; pg. 30, lines 14-22]; a gas supply source (26) configured to store the expansion gas [Fig. 12; pg. 23, lines 22-24];  one or more aerators (apertures 70) fluidly coupled with the gas supply source, the foam chamber, and the manifold, wherein each aerator of the one or more aerators is configured to pass the expansion gas to the foam chamber [Fig. 18; pg. 30, line 6 – pg. 31, line 2].  However, as persuasively argued by Applicant in page 11 of Remarks filed 9/17/21, Saenz does not teach or suggest that each of the one or more aerators is operably coupled to a respective pressure regulator of the one or more pressure regulators, one or more pressure sensors configured to measure pressure of the 
Regarding claims 32, 36, and 44,
	As noted by Applicant in pages 8-9 of Remarks, filed 3/15/22, Applicant has amended independent claim 32 to overcome the previous grounds of rejection under 35 U.S.C. 112(b), thereby placing it in condition for allowance as indicated in the previous Office Action.  Specifically, newly amended independent claim 32 recites:
	“A turbine cleaning system, comprising: 
a foaming nozzle comprising a foam chamber configured to receive a liquid detergent; 
a manifold configured to receive an expansion gas; 
a gas supply source configured to store the expansion gas; 
two or more aerators fluidly coupled with the gas supply source, the foam chamber, and the manifold, and configured to pass the expansion gas to the foam chamber, wherein adjacent aerators of the two or more aerators are spaced apart by one inch or less; Page 5 of 10Application. No. 14/967,043Response to Final Office Action 
two or more pressure regulators, wherein each of the two or more aerators is operably coupled to a respective pressure regulator of the two or more pressure regulators, such that the two or more aerators are configured to generate a meta-stable detergent based foam having bubbles with bubble diameters within a range of 10 microns and 5 millimeters, having a half-life within a range of 5 minutes and 180 minutes, or a combination thereof; 
one or more pressure sensors configured to measure pressure of the expansion gas that is supplied to the two or more aerators; and 
a controller configured to receive output from the one or more pressure sensors and configured to control operation of the two or more pressure regulators based on the output of the one or more pressure sensors.”
As persuasively argued previously by Applicant in page 11 of prior Remarks filed 9/17/21, the closest prior art reference, Saenz (WO 2015/051146), does not teach or suggest every feature of independent claims 32 for similar reasons to allowable independent claim 1, as explained above in examiner’s statement of reasons for allowance.  In particular, Saenz does not teach or suggest that each of the two or more aerators is operably coupled to a respective pressure regulator of the two or more pressure regulators, one or more pressure sensors configured to measure pressure of the expansion gas that is supplied to the two or more aerators, and a controller configured to receive output from the one or more pressure sensors and configured to control operation of the two or more pressure regulators based on the output of the one or more pressure sensors, as in the configuration defined by claim 32.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, 
Regarding claims 38-40 and 43,
	As noted by Applicant in pages 8-9 of Remarks, filed 3/15/22, Applicant has amended independent claim 38 to overcome the previous grounds of rejection under 35 U.S.C. 112(b), thereby placing it in condition for allowance as indicated in the previous Office Action.  Specifically, newly amended independent claim 38 recites:
	“A turbine cleaning system, comprising: 
a gas supply source configured to store an expansion gas; Page 6 of 10 Application. No. 14/967,043 Response to Final Office Action 
a detergent source configured to store a liquid detergent; and a foaming nozzle comprising: 
a foam chamber configured to receive the liquid detergent; 
a plurality of aerators fluidly coupled with the foam chamber and configured to pass the expansion gas to the foam chamber to generate a meta-stable detergent based foam, wherein the foaming nozzle is configured to output the meta-stable detergent based foam to a turbine engine to clean the turbine engine with the meta-stable detergent based foam;
a plurality of pressure regulators, wherein each of the plurality of aerators is operably coupled to a respective pressure regulator of the plurality of pressure regulators; 
one or more pressure sensors configured to measure pressure of the expansion gas that is supplied to the plurality of aerators; and 
a controller configured to receive output from the one or more pressure sensors and configured to control operation of the plurality of pressure regulators based on the output of the one or more pressure sensors.”
As persuasively argued previously by Applicant in page 11 of prior Remarks filed 9/17/21, the closest prior art reference, Saenz (WO 2015/051146), does not teach or suggest every feature of independent claims 38 for similar reasons to allowable independent claim 1, as explained above in examiner’s statement of reasons for allowance.  In particular, Saenz does not teach or suggest that each of the plurality of aerators is operably coupled to a respective pressure regulator of the plurality of pressure regulators, one or more pressure sensors configured to measure pressure of the expansion gas that is supplied to the plurality of aerators, and a controller configured to receive output from the one or more pressure sensors and configured to control operation of the plurality of pressure regulators based on the output of the one or more pressure sensors, as in the configuration defined by claim 38.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all features of independent claim 38.  For at least the above reasons, independent claim 38 (and therefore dependent claims 39-40 and 43) are in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art references made of record and not relied upon that are considered pertinent to applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711